SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

692
CA 11-02098
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


PHILIP D. RUPERT, JR., PLAINTIFF-APPELLANT,

                      V                                          ORDER

GATES & ADAMS, P.C., DOUGLAS S. GATES,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


ALFRED P. KREMER, ROCHESTER, FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (James
P. Murphy, J.), entered July 20, 2011. The order, inter alia, granted
the motion of defendants for leave to serve an amended answer.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Ciesinski v Town of Aurora, 202 AD2d 984).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court